Citation Nr: 1742899	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  10-25 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) to include on an extra-schedular basis pursuant to 38  C.F.R. § 4.16(b).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to September 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.


FINDINGS OF FACT

1.  The Veteran's combined disability rating is 60 percent, with the highest single disability evaluation of 30 percent.

2.  The Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU on an extraschedular basis have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As indicated above, the Veteran's combined disability rating is 60 percent, which does not satisfy the threshold minimum percentage rating requirements of 38 C.F.R. § 4.16(a) for a TDIU.  However, under 38 C.F.R. § 4.16(b) all cases where the veteran is unable to secure or follow a substantially gainful occupation by reason of service- connected disability should be referred to the Director of the Compensation and Pension Service (C&P).  Therefore, in November 2016, the Board remanded the issue of a TDIU to the RO for referral to the Director of the C&P for a determination as to whether the Veteran was entitled to a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).  In April 2017, the Director of C&P rendered a negative opinion, finding that the Veteran manifested a mild limitation of motion of the bilateral knees and cited the February 2017 VA medical opinion that found the Veteran capable of sedentary work.  
Although the Board is required to obtain the Director of C&P's decision before awarding extraschedular TDIU benefits in the first instance, the Board is not bound by that decision or otherwise limited in its scope of review that determination.  Wages v. McDonald, 27 Vet. App. 233, 236-38 (2015) (citing 38 U.S.C.A. §§ 511(a), 7104(a); 38 C.F.R. § 4.16(b)).  Thus, as the issue of entitlement to a TDIU pursuant to 38 C.F.R. § 4.16(b) has been remanded and referred to the Director and the Director has issued a decision, the issue is now before the Board and must be addressed on the merits.  

The Veteran is service connected for several disabilities: Left knee degenerative joint disease, including status post arthroscopy of the knee, right knee arthritis, right little toe ganglion, and left knee instability.  Although none of the conditions independently warrant a rating in excess of 30 percent, the Veteran receives a combined disability rating of 60 percent.

The Board must consider the Veteran's employment history, educational and vocational attainment in determining if he is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(b).  The Veteran's educational and occupational history reflects that he is high school educated and has two years of college and is limited in his vocational training to work involving physical labor.  The evidence reflects that the Veteran has a work history that is limited to occupations involving physical labor requiring the use of his lower extremities, specifically, coal mining, driving a truck, driving a taxi, and construction.  

The record supports a finding that the Veteran's service-connected disabilities render him unemployable.  The Veteran has not had substantially gainful employment since 1999 when he worked in the construction industry.  In February 2017, a VA examiner determined that the Veteran's service-connected conditions limited the Veteran's walking, standing, stooping, and sitting for sustained periods of time.  Although the examiner noted that the Veteran's conditions would not preclude sedentary employment, the evidence does not reflect that the Veteran has ever held any other type of job during his working career that would qualify him for a sedentary occupation that did not involve the use of his lower extremities.  

Findings of the Social Security Administration (SSA) appear to support further a finding that the Veteran is unemployable due to, at least in part, his service-connected disabilities.  The SSA found the Veteran disabled primarily because of diabetic or peripheral neuropathy and secondarily because of osteoarthrosis and other allied disorders.  SSA medical records associated with the claims file indicate the Veteran reported his bilateral knee disability impacted his ability to work in his application for disability benefits, and the Board finds that the secondary diagnosis of osteoarthrosis and allied disorders implicate the Veteran's bilateral knee disabilities.  See July 2000 Application for Reconsideration; May 2001 SSA Disability Determination and Transmittal.

Given the Veteran's disabilities render impossible his ability to perform the only types of work he has held, his nearly two decades of unemployment, and the SSA finding of disability, the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities preclude him from obtaining or maintaining substantially gainful employment.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).

As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU pursuant to 38 C.F.R. § 4.16 (b) is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3 (2017).


ORDER

A total disability rating based on individual unemployability (TDIU) on an extra-schedular basis is granted.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


